DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-58 are pending in this Application.
Priority
This application is a continuation of U.S. patent application Ser. No. 14/993,181, filed Jan. 12, 2016, now patent, US 10,367,354 and claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application Ser. No. 62/102,324 filed on Jan. 12, 2015, which are each hereby incorporated by Deaver-Milosevic  in their entirety.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following Deaver-Milosevic  sign(s) mentioned in the description: “” the VAROCS 200”. For instance, see [0031] “VAR optimization and control system (VAROCS) 200 is provided (shown in FIG. 2). The VAROCS 200. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Please refer to published copending application Fig. 2 element 200 in US 20170170661 to correct the drawings.
 	The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following Deaver-Milosevic  character(s) not mentioned in the description: Fig. 3 elements B1, B2, and B3 are not mentioned in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the Deaver-Milosevic  character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 24-25 are objected to because of the following informalities:  
	Claim 24 recites “configured to prioritize a power factor determined from within a single node over the than system factor”. This seems a typographical error. The term “than” seems to be an inadvertent error.
	This limitation seems to be --configured to prioritize a power factor determined from within a single node over the system factor. Please, refer and take as example  
	Claim 25 recites “wherein controller”.  This seems to be –wherein a controller—to be grammatically correct. 
	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the Deaver-Milosevic  claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the Deaver-Milosevic  claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the Deaver-Milosevic  application or patent either is shown to be commonly owned with this application, or claims an invention made as a 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

US Patent 10,367,354
Current Application 16,460,530
1. A method of controlling an electric power transmission and distribution grid having a plurality of nodes, each node having a substation configured to supply electric power from a supply point upstream of the plurality of nodes to a plurality of user locations, the method comprising: 





        receiving from a plurality of sensors measurement data based on a sensed component of the power, wherein each sensor is located at a respective one of a plurality of distribution locations on the distribution grid at or between the supply point and at least one of the plurality of user locations; 

  

          receiving the measurement data from the plurality of sensors; 

         determining a system power factor at the supply point and a location power factor at each of a plurality of distribution locations;
        generating an energy delivery parameter based on the system power factor to optimize or adjust the system power factor and thus also the system volt-amperes reactive (VAR); 
     operating in one of a plurality of different operating modes based on the determined system power factor; determining the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor; 
         adjusting at least one VAR adjusting device configured to add or subtract VARs to the electric power transmission and distribution grid in response to the energy delivery parameter; and at least one of the following: (a) determining the system mode of operation is emergency lag mode when the determined system power factor is lagging and is less than or equal to a predetermined emergency lagging power factor set point and determining a deficit to target mode, wherein the deficit to target mode is an emergency lag target close VARs; (b) determining the system mode of operation is emergency lead mode when the determined system power factor is leading and is less than or equal to a predetermined emergency leading power factor set point and determining a surplus to target mode, wherein the surplus to target mode is an emergency lead target open VARs; (c) determining the system mode of operation is lag mode when the determined system power factor is lagging and is greater than the predetermined emergency lagging power factor set point and less than a predetermined lagging power factor set point and determining a deficit to target mode, wherein the deficit to target mode is a lag target close VARs; (d) determining the system mode of 

2. The method of claim 1, wherein the at least one VAR adjusting device is configured to add or subtract VARs to the electric power transmission and distribution grid when the at least one VAR adjusting device is adjusted.


5. The method of claim 1, wherein the system power factor determined represents the power factor for the power supplied to a plurality of nodes.



6. The method of claim 5, further comprising ordering the nodes from most lagging to least lagging and then least leading to most leading if the system power factor is lagging.

7. The method of claim 5, further comprising ordering the nodes from most leading to least leading and then least lagging to most lagging if the system power factor is leading.





11. The method of claim 9, wherein the at least one VAR adjusting device is in a first node and the at least one VAR adjusting device is adjusted based on measurement data generated in a second node different than the first node.



8. The method of claim 5, further comprising adjusting at least one VAR adjusting device per node until a first determined VAR set point is reached.




See claim 1 above “operating in one of a plurality of different operating modes based on the determined system power factor”


 See claim 1 above “determining the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor” and claim 12 “12. The method of claim 1, further comprising operating in a first operating mode configured to prioritize the system power factor over a power factor determined from within any single node”.
13. The method of claim 1, further comprising operating in a second operating mode configured to prioritize a power factor determined from within a single node over the system power factor.



1. A method of controlling an electric power transmission and distribution grid having a plurality of nodes, each node having a substation configured to supply electric power from a supply point upstream of the plurality of nodes to a plurality of user locations, the method comprising: 

        receiving from a plurality of sensors measurement data based on a sensed component of the power, wherein each sensor is located at a respective one of a plurality of distribution locations on the distribution grid at or between the supply point and at least one of the plurality of user locations; 
          receiving the measurement data from the plurality of sensors; 

         determining a system power factor at the supply point and a location power factor at each of a plurality of distribution locations;
        generating an energy delivery parameter based on the system power factor to optimize or adjust the system power factor and thus also the system volt-amperes reactive (VAR); 
     operating in one of a plurality of different operating modes based on the determined system power factor; determining the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor; 
         adjusting at least one VAR adjusting device configured to add or subtract VARs to the electric power transmission and distribution grid in response to the energy delivery parameter; and at least one of the following: (a) determining the system mode of operation is emergency lag mode when the determined system power factor is lagging and is less than or equal to a predetermined emergency lagging power factor set point and determining a deficit to target mode, wherein the deficit to target mode is an 

9. The method of claim 1, wherein the at least one VAR adjusting device is adjusted based on measurement data generated outside the node of the at least one VAR adjusting device.



2. The method of claim 1, wherein the at least one VAR adjusting device is configured to add or subtract VARs to the electric power transmission and distribution grid when the at least one VAR adjusting device is adjusted.

3. The method of claim 1, wherein the energy deliver parameter is based on the system power factor and at least one node power factor.

4. The method of claim 1, wherein the plurality of distribution locations are the plurality of nodes.

5. The method of claim 1, wherein the system power factor determined represents the power factor for the power supplied to a plurality of nodes.

6. The method of claim 5, further comprising ordering the nodes from most lagging to least lagging and then least leading to most leading if the system power factor is lagging.

7. The method of claim 5, further comprising ordering the nodes from most leading to least leading and then least lagging to most lagging if the system power factor is leading.

8. The method of claim 5, further comprising adjusting at least one VAR adjusting device per node until a first determined VAR set point is reached.


9. The method of claim 1, wherein the at least one VAR adjusting device is adjusted based on measurement data generated outside the node of the at least one VAR adjusting device.

10. The method of claim 9, further comprising adjusting the at least one VAR adjusting device based on measurement data generated at a second VAR adjusting device.

See claim 1 above “operating in one of a plurality of different operating modes based on the determined system power factor”


 See claim 1 above “determining the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor” and claim 12 “12. The method of claim 1, further comprising operating in a first operating mode configured to prioritize the system power factor over a power factor determined from within any single node”.
13. The method of claim 1, further comprising operating in a second operating mode configured to prioritize a power factor determined from within a single node over the system power factor.


See claim 1 above “determining the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor


11. The method of claim 9, wherein the at least one VAR adjusting device is in a first node and the at least one VAR adjusting device is adjusted based on measurement data generated in a second node different than the first node.

See claim 1 “determining the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor


See claim 1 “(a) determining the system mode of operation is emergency lag mode when the determined system power factor is lagging and is less than or equal to a predetermined emergency lagging power factor set point and determining a deficit to target mode, wherein the deficit to target mode is an emergency lag target close VARs;
See claim 1 “(b) determining the system mode of operation is emergency lead mode when the determined system power factor is leading and is less than or equal to a predetermined emergency leading power factor set point and determining a surplus to target mode, wherein the surplus to target mode is an emergency lead target open VARs
See claim 1 “c) determining the system mode of operation is lag mode when the determined system power factor is lagging and is greater than the predetermined emergency lagging power factor set point and less than a predetermined lagging power factor set point“

See claim 1 “d) determining the system mode of operation is lead mode when the determined system power factor is leading and is greater than the predetermined emergency leading power factor set point and less than a predetermined leading power factor set point” 



See claim 1 “(e) determining the system mode of operation is target mode when the determined system power factor is lagging and is greater than the predetermined leading power factor set point or leading and greater than a predetermined leading power factor set point

See claim 1 “determining a deficit to target mode, wherein the deficit to target mode is an emergency lag target close VARs;  




See claim 1 “determining a surplus to target mode, wherein the surplus to target mode is an emergency lead target open VARs”


See claim 1 “determining a deficit to target mode, wherein the deficit to target mode is a lag target close VAR”

See claim 1 “determining a surplus to target mode, wherein the surplus to target mode is a lead target open VARs”;

See claim 1 “determining a target mode close VARs if the determined system power factor is lagging and determining a target mode open VARs if the determined system power factor is leading


14. The method of claim 1, further comprising sorting the plurality of nodes in lagging to leading order….

17. The method of claim 1, further comprising sorting the plurality of nodes in leading to lagging order...


20. The method of claim 1, further comprising sorting the plurality of nodes in lagging to leading order.….


24. The method of claim 1, further comprising sorting the plurality of nodes in leading to lagging....


28. The method of claim 1, further comprising sorting all lagging nodes from most lagging to least lagging and sorting all leading nodes from most leading to 
15. The method of claim 14, further comprising closing one VAR adjusting device per node until the emergency lag target close VARs is reached, wherein the nodes are selected in the order of the sorting of the plurality of nodes in lagging to leading order.


16. The method of claim 15, wherein the emergency lag target close VARs is determined based on an amount of system VARs, a system power load, and the system power factor.

18. The method of claim 17, further comprising opening one VAR adjusting device per node until the emergency lead target open VARs is reached, wherein the nodes are selected in the order of the sorting of the plurality of nodes in leading to lagging order.

19. The method of claim 18, wherein the emergency lead target open VARs is determined based on an amount of system VARs, a system power load, and the system power factor.

21. The method of claim 20, further comprising determining, for each VAR adjusting device of each node, a lag mode percentage and determining whether the lag mode percentage is greater than a lag mode hurdle set point.

22. The method of claim 21, wherein the lag mode percentage is a ratio of a node VAR to a VAR rating of the respective VAR adjuster and the lag target close VARs is determined based on an amount of system VARs, a system power load, and the system power factor.

25. The method of claim 24, further comprising determining, for each VAR adjusting device of each 

26. The method of claim 25, wherein the lead mode percentage is a ratio of a node VAR to a VAR rating of the respective VAR adjuster and the lead target open VARs is determined based on an amount of system VARs, a system power load, and the system power factor


29. The method of claim 28, further comprising, when the system power factor is lagging, for each VAR adjusting device of each node, determining a target mode close percentage and determining whether the target mode close percentage is greater than a target mode close hurdle set point for the respective VAR adjusting devices of each node; and when the system power factor is leading, for each VAR adjusting device of each node, determining a target mode open percentage and determining whether the target mode open percentage is greater than a target mode open hurdle set point for the respective VAR adjusting devices of each node.



30. The method of claim 29, wherein the target mode open percentage and the target mode close percentage are each a ratio of a node VAR to a VAR rating of the respective VAR adjuster and the target mode open VARs and the target mode close VARs are each determined based on an amount of system VARs, a system power load, and the system power factor.

31. The method of claim 29, further comprising closing one VAR adjusting device per node if the power factor is lagging, if the VAR rating of the VAR adjuster is not greater than a total closed VAR, and if the target mode 

32. The method of claim 29, further comprising opening one VAR adjusting device per node if the power factor is leading, if the VAR rating of the VAR adjuster is not greater than a target opened VAR, and if a target mode open percentage is less than a target mode open hurdle set point for the VAR adjusting device to be opened, wherein the nodes are selected in the order of the sorting of sorting the plurality of nodes in lagging to leading order.

23. The method of claim 21, further comprising closing one VAR adjusting device per node, if the lag mode percentage is greater than the lag mode hurdle set point for the VAR adjusting device to be closed, until the lag target close VARs is reached, wherein the nodes are selected in the order of the sorting of the plurality of nodes in lagging to leading order.


27. The method of claim 25, further comprising opening one VAR adjusting device per node, if the lead mode percentage is greater than a lead mode hurdle set point for the VAR adjusting device to be opened, until the lead target open VARs is reached, wherein the nodes are selected in the order of the sorting of the plurality of nodes in leading to lagging order.

See Claim 1 “determining a location power factor at each of a plurality of distribution locations 


See claim 1 “a location power factor at each of a plurality of distribution locations”, 

an electric power transmission and distribution grid configured to supply electric power to a plurality of user locations, the system comprising:
       a supply point for generating electrical power (see patent abstract); 
       a plurality of nodes downstream of the supply point (see abstract), wherein each node includes a substation configured to supply electrical power from the supply point to a plurality of user locations (see abstract); 
          a plurality of sensors, wherein each sensor is located at a respective one of a plurality of distribution locations on the distribution grid at or between the nodes and at least one of the plurality of user locations, and wherein each sensor is configured to sense a component of the supplied electric power at the respective distribution location and to generate measurement data based on the sensed component of the power; 
        a controller configured to 
        receive the measurement data from the plurality of sensors, 

      to determine a system power factor at the supply point and a node power factor at each of the plurality of nodes, and 
    to generate an energy delivery parameter based on the system power factor and thus also a system volt-amperes reactive (VAR); and
         at least one VAR adjusting device configured to add or subtract VARs to the electric power transmission and distribution grid in response to the energy delivery parameter.













































2. The system of claim 1, wherein the at least one VAR adjusting device is configured to add or subtract VARs to the electric power transmission and distribution grid when the at least one VAR adjusting device is closed or opened (vars are adjusted by opening or closing them).

3. The system of claim 1, wherein the system power factor represents the power factor for the power supplied to the plurality of nodes and the plurality of distribution locations within the plurality of nodes.

4. The system of claim 3, wherein the controller is configured to order the nodes from most lagging to least lagging and then least leading to most leading if the system power factor is lagging.

5. The system of claim 3, wherein the controller is configured to order the nodes from most leading to least leading and then least lagging to most lagging if the system power factor is leading.

The system of claim 3, wherein the controller is configured to adjust at least one VAR adjusting device per node until a first determined VAR set point is reached.


7. The system of claim 1, wherein the at least one VAR adjusting device includes a first node VAR adjusting device within a first node and wherein the controller is configured to adjust the first node VAR adjusting device based on measurement data generated within a second node different than the first node.

8. The system of claim 7, wherein the at least one VAR adjusting device includes a second node VAR adjusting device within the second node and the controller is configured to adjust the at least one VAR adjusting device based on measurement data generated at the second VAR adjusting device.

9. The system of claim 1, wherein the controller is configured to operate in one of a plurality of different operating modes based on the determined system power factor.

10. The system of claim 9, wherein the controller is configured to operate in at least a first and a second operating modes and the first operating mode is configured to prioritize the system power factor over a power factor determined from within a single node when determining whether or not to adjust the at least one VAR adjusting device within the single node.

11. The system of claim 10, wherein the second operating mode is configured to prioritize a power factor determined from within a single node over the system power factor when determining whether or not to adjust the at least one VAR adjusting device within the single node.

12. A method of controlling an electric power transmission and distribution grid having supply point and a plurality of nodes downstream of the supply point, each node including a substation configured to supply electric power from the supply point to a plurality of user locations, the method comprising: 
            receiving from a plurality of sensors measurement data based on a sensed component of the power, wherein each sensor is located at a respective one of a plurality of distribution locations on the distribution grid at or between the supply point and at least one of the plurality of user locations; 
       receiving the measurement data from the plurality of sensors; 

       determining a system power factor at the supply point and a node power factor at each of the plurality of nodes; 
    generating an energy delivery parameter based on the system power factor to optimize or adjust the system power factor and thus also a system volt-amperes reactive (VAR); and 
       





   adjusting at least one VAR adjusting device configured to add or subtract VARs to the electric power transmission and distribution grid in response to the energy delivery parameter.













































13. The method of claim 12, wherein the at least one VAR adjusting device is configured to add or subtract VARs to the electric power transmission and distribution grid when the at least one VAR adjusting device is adjusted.

14. The method of claim 12, wherein the energy deliver parameter is further based on at least one node power factor.

15. The method of claim 12, wherein the plurality of distribution locations are the plurality of nodes.

16. The method of claim 12, wherein the system power factor determined represents the power factor for the power supplied to a plurality of nodes.

17. The method of claim 16, further comprising ordering the nodes from most lagging to least lagging and then least leading to most leading if the system power factor is lagging.

18. The method of claim 16, further comprising ordering the nodes from most leading to least leading and then least lagging to most lagging if the system power factor is leading.

19. The method of claim 16, further comprising adjusting at least one VAR adjusting device per node until a first determined VAR set point is reached.

20. The method of claim 12, wherein the at least one VAR adjusting device is adjusted based on measurement data generated outside the node of the at least one VAR adjusting device.

21. The method of claim 20, further comprising adjusting the at least one VAR adjusting device based on measurement data generated at a second VAR adjusting device.

22. The method of claim 12, further comprising operating in one of a plurality of different operating modes based on the determined system power factor.

23. The method of claim 22, further comprising operating in a first operating mode configured to prioritize the system power factor over a power factor determined from within any single node.





24. The method of claim 22, The method of claim 22, further comprising operating in a second operating mode configured to prioritize a power factor determined from within a single node over the than system power factor.

25. The system of claim 9, wherein controller is configured to determine the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor.

26. The method of claim 20, wherein the at least one VAR adjusting device is in a first node and the at least one VAR adjusting device is adjusted based on measurement data generated in a second node different than the first node.

27. The method of claim 22, further comprising the step of determining the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor.

method of claim 27, further comprising the step of determining the system mode of operation is emergency lag mode when the determined system power factor is lagging and is less than or equal to a predetermined emergency lagging power factor set point.

29. The method of claim 27, further comprising the step of determining the system mode of operation is emergency lead mode when the determined system power factor is leading and is less than or equal to a predetermined emergency leading power factor set point.

30. The method of claim 27, further comprising the step of determining the system mode of operation is lag mode when the determined system power factor is lagging and is greater than the predetermined emergency lagging power factor set point and less than a predetermined lagging power factor set point.

31. The method of claim 27, further comprising the step of determining the system mode of operation is lead mode when the determined system power factor is leading and is greater than the predetermined emergency leading power factor set point and less than a predetermined leading power factor set point.

32. The method of claim 27, further comprising the step of determining the system mode of operation is target mode when the determined system power factor is lagging and is greater than the predetermined leading power factor set point or leading and greater than a predetermined leading power factor set point.

33. The method of claim 28, further comprising determining the deficit to target mode, wherein the deficit to target mode is an emergency lag target close VARs.

34. The method of claim 29, further comprising determining the surplus to target mode, wherein the surplus to target mode is an emergency lead target open VARs.

35. The method of claim 30, further comprising determining the deficit to target mode, wherein the deficit to target mode is a lag target close VARs.

36. The method of claim 31, further comprising determining the surplus to target mode, wherein the surplus to target models a lead target open VARs.

37. The method of claim 32, further comprising determining a target mode close VARs if the determined system power factor is lagging and determining a target mode open VARs if the determined system power factor is leading.

38. The method of claim 33, further comprising sorting the plurality of nodes in lagging to leading order.
39. The method of claim 34, further comprising sorting the plurality of nodes in leading to lagging order.

40. The method of claim 35, further comprising sorting the plurality of nodes in lagging to leading order.

41. The method of claim 36, further comprising sorting the plurality of nodes in leading to lagging order.

42. The method of claim 37, further comprising sorting all lagging nodes from most lagging to least lagging and sorting all leading nodes from most leading to least leading.


43. The method of claim 38, further comprising closing one VAR adjusting device per node until the emergency lag target close VARs is reached, wherein the nodes are selected in the order of the sorting of the plurality of nodes in lagging to leading order.

44. The method of claim 43, wherein the emergency lag target close VARs is determined based on an amount of system VARs, a system power load, and the system power factor.

45. The method of claim 39, further comprising opening one VAR adjusting device per node until the emergency lead target open VARs is reached, wherein the nodes are selected in the order of the sorting of the plurality of nodes in leading to lagging order.

46. The method of claim 45, wherein the emergency lead target open VARs is determined based on an amount of system VARs, a system power load, and the system power factor.

47. The method of claim 40, further comprising determining, for each VAR adjusting device of each node, a lag mode percentage and determining whether the lag mode percentage is greater than a lag mode hurdle set point.

48. The method of claim 47, wherein the lag mode percentage is a ratio of a node VAR to a VAR rating of the respective VAR adjuster and the lag target close VARs is determined based on an amount of system VARs, a system power load, and the system power factor.

49. The method of claim 41, further comprising determining, for each VAR adjusting device of each node, a lead mode percentage and determining whether the lead mode percentage is greater than a lead mode hurdle set point.

50. The method of claim 49, wherein the lead mode percentage is a ratio of a node VAR to a VAR rating of the respective VAR adjuster and the lead target open VARs is determined based on an amount of system VARs, a system power load, and the system power factor.


51. The method of claim 42, further comprising, when the system power factor is lagging, for each VAR adjusting device of each node, determining a target mode open percentage and determining whether the target mode close percentage is greater than a target mode close hurdle set point for the respective VAR adjusting devices of each node; and when the system power factor is leading, for each VAR adjusting device of each node, determining a target mode open percentage and determining whether the target mode open percentage is greater than a target mode open hurdle set point for the respective VAR adjusting devices of each node.

52. The method of claim 51, wherein the target mode open percentage and the target mode close percentage are each a ratio of a node VAR to a VAR rating of the respective VAR adjuster and the target mode open VARs and the target mode close VARs are each determined based on an amount of system VARs, a system power load, and the system power factor.

53. The method of claim 51, further comprising closing one VAR adjusting device per node if the power factor is lagging, if the VAR rating of the VAR adjuster is not greater than a total closed VAR, and if the target mode close percentage is greater than the target mode close hurdle set point, wherein the nodes are selected in the order of the sorting of sorting the plurality of nodes in leading to lagging order.

54. The method of claim 51, further comprising opening one VAR adjusting device per node if the power factor is leading, if the VAR rating of the VAR adjuster is not greater than a target opened VAR, and if a target mode open percentage is less than a target mode open hurdle set point for the VAR adjusting device to be opened, wherein the nodes are selected in the order of the sorting of sorting the plurality of nodes in lagging to leading order.

55. The method of claim 47, further comprising closing one VAR adjusting device per node, if the lag mode percentage is greater than the lag mode hurdle set point for the VAR adjusting device to be closed, until the lag target close VARs is reached, wherein the nodes are selected in the order of the sorting of the plurality of nodes in lagging to leading order.

56. The method of claim 49, further comprising opening one VAR adjusting device per node, if the lead mode percentage is greater than a lead mode hurdle set point for the VAR adjusting device to be opened, until the lead target open VARs is reached, wherein the nodes are selected in the order of the sorting of the plurality of nodes in leading to lagging order.

57. The system of claim 1, wherein the location power factor determined at each of a plurality of distribution locations is determined at each of the plurality of substations.

58. The system of claim 1, wherein the location power factor determined at each of a plurality of distribution locations is determined at each of the plurality of VAR adjusting devices (distribution locations include nodes, and the nodes includes the VAR devices). 



Claims 1-58 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of the prior U.S. Patent No. 10,367354. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-28 of the patent encompasses claims 1-58 of the current application. 
 	For instance, Claim 1 of the patent is a method while claim 1 of the instant invention is a system. The only difference is that the method of the patent is missing a controller to perform the functions of the method. However, this is an obvious limitation implicitly taught in the method of the instant invention.
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent claim 1 to include a controller to perform the method functions in order to automatize the control of the grid (apparatus and methods are obvious variant of each other when the system and method perform the same functions). 
	Claim 1 of the patent recites all the elements of the current application claim 12 and further includes other limitations that make the patent claim narrower. It has been held in court that the generic patented invention has been anticipated by the species. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);    
	Claims 2-58 are encompassed by claims 2-28 of the patent (in other words claims 2-58 recite equivalent limitations to claims 2-28 as clearly correlated in the table above). 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a controller configured to receive the measurement data from the plurality of sensors, to determine a system power factor at the supply point and a node power factor at each of the plurality of nodes, and to generate an energy delivery parameter based on the system power factor and thus also a system volt-amperes reactive (VAR)”. This last limitation is unclear and seems to be disconnected to the other limitations. It is unclear if the limitation is intended to recite “the energy delivery parameter is based on the system power and also on a system volt-amperes reactive (VAR) value. The term “Thus” in the limitations is confusing, since a VAR value is not determined in the claim.  For instance, claim 12 the method recites “generating an energy delivery parameter based on the system power factor to optimize or adjust the system power factor and thus also a system volt-amperes reactive (VAR)”. Claim 12 suggests that by adjusting a system power factor, will result in the optimization an adjustment of VARS in the electrical system. 
20 recites the limitation "the node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 27 recites the limitation "the step of determining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 28, 29, 30, 31, 32, respectively, recites the limitation "the step of determining…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While these claims 28-32 depend on claim 27, each of these claims perform a different step of determining/determination. 
	 Claim 33 recites the limitation "the deficit to target mode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 34 recites the limitation "the surplus to target mode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 35 recites the limitation "the deficit to target mode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 36 recites the limitation "the surplus to target mode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims 2-11 and 57-58, depend on claim 1, and claims 21, 26, and 28-56, depend on claims 20 and 27, respectively. Therefore, they are rejected under the same rationale since they inherit the same error as their parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6-9, 12-16, 19-22, 24, 26 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Deaver, SR (US 20110169461) and further in view of Milosevic et al (US 20130030579). 
	As per claim 1, Deaver teaches a control system for an electric power transmission and distribution grid configured to supply electric power to a plurality of user locations (see Fig. 2 and see [0026] “One application of the monitoring and control system may include a set of processes for regulating power factor (i.e., reducing VARs) for portions of a power transmission and distribution network; also, see [0027] “customer premises”), the system comprising:
	a supply point for generating electrical power (supply point is exemplified in this invention as “0011 as any location upstream from an end user, for example a power generating station 110, or a local branch or a substation 530”, Thus, Deaver teaches a supply pint 105 or 108);
	a plurality of nodes downstream of the supply point (see Fig. 2 nodes 116 include substation 104; also, the nodes can be the feeders/buses 106a where a nodes is a group of elements on each bus 106a), wherein (see Fig. 2 nodes 116 include substation 104; also, the nodes can be the feeders/buses 106a where a nodes is a group of elements);
	a plurality of sensors (see Fig. 2 and see [0028] “one or more sensors 118 may be coupled to the MV power line”. For example, another sensor may measure VAR supplied to the bus 105 by the substation 104 and at the circuit breaker 108 (supplied to the MV circuit).),
	wherein each sensor is located at a respective one of a plurality of distribution locations on the distribution grid at or between the nodes and at least one of the plurality of user locations (0028] “one or more sensors 118 may be coupled to the MV power line. Another sensor may measure VAR/power factor supplied to the bus 105 by the substation 104 and at the circuit breaker 108 (supplied to the MV circuit)/supply point. Sensors may also measure the power factor on the HV side (102) and the MV side (e.g., 105) of each substation transformer 104/supply points) and at least one of the plurality of user locations (see [0028] Sensors also may be located at a power usage meter at one or more power customers”), and
	wherein each sensor is configured to sense a component of the supplied electric power at the respective distribution location and to generate measurement data based on the sensed component of the power (see [0028] “A given sensor 118a, for example, may measure current, voltage, phase, VARs and power factor of the power propagating along a MV power line conductor 110a to which a corresponding capacitor bank 116a is coupled”);
	a controller configured to receive the measurement data from the plurality of sensors (see Fig. 1 controller 56 receives the measured data; also, see [0026] “Data received from the real time database 54 may be processed by the VAR monitoring and control module 56 to determine whether action is to be taken”; also, see [0029] “data is .. including measurements from the corresponding sensor(s) 118”), to determine a system power factor at the supply point and a node see [0031] “the power factor) may be compared to a threshold to determine whether the power factor is to be adjusted”; also, see [0057] “modeling may be displayed on a display and 
provide an indication of the various parameters at various locations on the 
power distribution system such as providing an estimate of the power factor, and/or VARs at the Bus, at each MV power line (at the circuit breaker 108)/supply point, and at one or more (or at each) capacitor bank 116), and to generate an energy delivery parameter based on the system power factor (see Fig. 3 based on the factor factors determined an action is taken/energy delivery parameters; also, see [0032] “At 310, configuration commands/energy delivery parameters may be transmitted to the selected capacitor bank 116 to switch the selected capacitor bank in or out of a given MV power line circuit 106”), and thus also a system volt-amperes reactive (VAR) (see [0008] “the method includes determining the VARs at a location on the power distribution system and based on the determined VARs, determining whether to modify the VARs”; also, see  [0028] the sensors transmits data such as measured VARs and power factor “A given sensor 118a, for example, may measure current, voltage, phase, VARs and/or power factor. Sensor may measure VAR supplied to the bus 105 by the substation 104 and at the circuit breaker 108 (supplied to the MV circuit); also, see [0029] “data is gathered for each capacitor bank 116, including measurements from the corresponding sensor(s) 118.  Such data may be used to determine which capacitor banks 116 to switch in or out of its corresponding MV circuit 106 in order to alter (e.g., reduce) the VAR and improve power factor” ); and
(see [0029] “data is gathered for each capacitor bank 116, including measurements from the corresponding sensor(s) 118.  Such data may be used to determine which capacitor banks 116 to switch in or out of its corresponding MV circuit 106 in order to alter (e.g., reduce) the VAR and improve power factor.  Select criteria may be implemented to determine which capacitor bank(s) 116 are to be selected for switching”, this teaches or suggests that commands/energy deliver parameters are used to switch in or out the VAR adjusting device(s); also, see [0032] “At 310, configuration commands may be transmitted to the selected capacitor bank 116 to switch the selected capacitor bank in or out of a given MV power line circuit 106”).
 	While Deaver teaches that the nodes include a substation and the system includes a plurality of substations 80 (Fig. 2 teaches a substation transformer located at a substation; see [0026] “computer system may operate to regulate the power factor of power line connected to a plurality of substations 80”. Wherein it is very well known that substations serve different nodes (feeders, customers, VARS) or part of a whole grid), Deaver does not explicitly teach wherein each node includes a substation.
 	However, Milosevic, in analogous art of power control, teaches a system comprising nodes, wherein each node includes a substation (see Fig. 15 node 22 in sector 1 includes substation 12a while node 22 in sector 2 includes a second substation; also, the nodes could be the sectors as well, wherein each sector includes a substation).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention to include a plurality of substations, wherein each node includes a substation as taught by Milosevic in order to optimize and correct power on a distribution network from one or more substations (see Fig. 15 each substation can perform Vol/VAR optimization; also, see [0081]). 

	As per claim 2, Deaver -Milosevic teaches the system of claim 1, Deaver further teaches wherein the at least one VAR adjusting device is configured to add or subtract VARs to the electric power transmission and distribution grid when the at least one VAR adjusting device is closed or opened (see [0029] “Such data may be used to determine which capacitor banks 116 to switch in or out of its corresponding MV circuit 106 in order to alter (e.g., reduce) the VAR and improve power factor”, Thus, when capacitors are opened or closed/switch in or out  VARS are added or reduced).
	As per claim 3, Deaver -Milosevic teaches the system of claim 1, Deaver further teaches wherein the system power factor represents the power factor for the power supplied to the plurality of nodes and the plurality of distribution locations within the plurality of nodes (see Fig. 2 the power factor measured at the point 108 represents the power factor to a plurality of nodes 116a-d in MV power line 110a ).
As per claim 6, Deaver -Milosevic teaches the system of claim 3, Deaver further teaches wherein the controller is configured to adjust at least one VAR adjusting device per node until a first determined VAR set point is reached (also, see [0023] “capacitor banks are engaged at any given time to vary voltage-ampere reactance (VAR)--the reactive power--for a given portion of the power line distribution system such as a substation bus or the power lines coupled to a substation transformer”; also, see [0050] “This generally ensures that switching of the capacitor bank 116 does not cause the Bus VARs to move beyond a threshold”, thus, capacitors are selected and switched in or out until a threshold is reached).
	As per claim 7, Deaver-Milosevic teaches the system of claim 1, Deaver further teaches wherein the at least one VAR adjusting device includes a first node VAR adjusting device within a first node and wherein the controller is configured to adjust the first node VAR adjusting device based on measurement data generated within a second node different than the first node (see [0049] when the VARS or power factor of an MV line 106 measured at the point 108 is above or below a threshold, then, one or more capacitors 116 are adjusted. The last capacitor 116d is adjusted based on the measured point 108/supply point, which is an area of influence/outside the node different than the near area of influence of the capacitor 116d).
	As per claim 8, Deaver-Milosevic teaches the system of claim 7, Deaver further teaches wherein the at least one VAR adjusting device includes a second node VAR adjusting device within the second node (see Fig. 2 second VAR devices 116a , and VAR device/first capacitor 116b; also, see [0028] load tap changers of the transformer 104 are also second VAR adjusting devices), and .
(see Fig. 2 any VAR adjusting device 116b-d is capable of being adjusted based on measurement data at second VAR device such as 116a or LTC at the substation since power factors are measured at points 102, 104, 108).
	As per claim 9, Deaver-Milosevic teaches the system of claim 1, Deaver further teaches wherein the controller is configured to operate in one of a plurality of different operating modes based on the determined system power factor (see [0038] “At 410, based on the data from the real time database 54 and/or data from elsewhere, the process determines if an automation mode is set to Monitor Only (meaning that no automated capacitor changes are permitted).  If the mode is set to Monitor Only, then subsequent validation processes need not be performed.  If the mode is not set to Monitor Only (e.g., in manual or automatic mode), then for each capacitor bank 116 for which data was gathered, it is determined whether a predetermined minimum wait time has lapsed since the last the time the capacitor bank 116 was last switched (in or out).  If the minimum wait time has not elapsed, then the capacitor bank is not eligible for being switched”).
	
 	As per claim 12, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis. Claim 12 further recites and Deaver further teaches generating an energy delivery parameter based on the system power factor to optimize or adjust the system power factor and thus also the system volt-amperes reactive IVAR) (see Deaver [0029] “data is gathered for each capacitor bank 116, including measurements from the corresponding sensor(s) 118.  Such data may be used to determine which capacitor banks 116 to switch in or out of its corresponding MV circuit 106 in order to alter (e.g., reduce) the VAR and improve power factor.  Select criteria may be implemented to determine which capacitor bank(s) 116 are to be selected for switching”, this teaches or suggests that commands/energy deliver parameters are used to switch in or out the VAR adjusting device(s) to optimize /alter power factor and as a result also the VARs in the system”). 
 	As per claim 13, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As per claim 14, Deaver-Milosevic  teaches the method of claim 12, Deaver further teaches wherein the energy deliver parameter is further based on at least one node power factor (see [0031] “the power factor may be compared to a threshold to determine whether the  power factor is to be adjusted to improve power distribution efficiency”; this determination is based on at measured value of a at least one node power factor such as point/node 108, or by averaging the power factors of each of the nodes 118a-d; also, see [0048] “More specifically, the application monitors all of the MV circuits supplied power by the substation bus and attempts to switch a capacitor on the MV circuit that is most in need of having the switching performed (e.g. worst power factor, greatest VARs, or most in the lag if attempting to switch in a capacitor bank 116), thus the capacitor receive an energy deliver parameter/command to adjust their status based on at least one node power factor or any system power factor in the grid ).
As per claim 15, Deaver-Milosevic teaches the method of claim 12, Deaver further teaches wherein the plurality of distribution locations are the plurality of nodes (see Fig. 2 the plurality of distribution locations 118a and 108 are the nodes or includes the nodes).
	As per claim 16, this claim is the method claim corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
 	As per claim 19, this claim is the method claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
 	As per claim 20, this claim is the method claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis.
 	As per claim 21, this claim is the method claim corresponding to the system claim 8 and is rejected for the same reasons mutatis mutandis.
 	As per claim 22, this claim is the method claim corresponding to the system claim 9 and is rejected for the same reasons mutatis mutandis.
 	As per claim 24, this claim is the method claim corresponding to the system claim 11 and is rejected for the same reasons mutatis mutandis.
	As per claim 26, this claim is the method claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis.
	As per claim 57, Deaver-Milosevic teaches the system of claim 1, Deaver further teaches wherein the location power factor determined at each of a plurality of distribution locations is determined at each of the plurality of substations (see Fig. 1 and see [0028] sensors 118 measure power factor; also, see [0036] the data collected from the sensors include VAR and local power factors which are determined in a substation  “The gathered data may be stored in a real time database 54, such as may be located in a computer system 52 at a substation or elsewhere”).
 	Milosevic teaches the plurality of Substations wherein each substation runs an optimization platform and determines power factor at each substation (see [0081] and see [0091], and [0093]).  
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s to include plurality of substations and determining location power factors at each of the substation as taught by Milosevic in order to optimize and correct power on a distribution network from one or more substations (see Fig. 15 each substation can perform Vol/VAR optimization; also, see [0081]). 
	As per claim 58, Deaver-Milosevic  teaches the system of claim 1, Deaver further teaches wherein the location power factor determined at each of a plurality of distribution locations is determined at each of the plurality of VAR adjusting devices (see Fig. 2 the location power factors are determined at each of the VAR adjusting devices 118a). 
 Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deaver, SR (US 20110169461) in view of Milosevic et al (US 20130030579) as applied to claim 3 above, and further in view of Hauf et al (US 20100250018).
	As per claim 4, Deaver-Milosevic teaches the system of claim 3, while Deaver determines if the system power factor is lagging or leading based on the measured (before or after the substation at points 102 or 108, see [0028]) and organizes/sorts the line circuits in a descending order of VARS (See [0048]) and also implicitly teaches that some nodes/points in the network would be lagging while others would be leading Deaver does not explicitly teach wherein the controller is configured to order the nodes from most lagging to least lagging and then least leading to most leading if the system power factor is lagging.
	However, Hauf, teaches a system and method comprising a unit/controller configured to order measured values in ascending or descending order (see [0074]).    
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention to include a unit/controller configured to order measured values in ascending and descending order as taught by Hauf in order to order/sort the sensor measurements to be selected (see [0135]).  One of ordinary skill in the art would be motivated to order the nodes from most lagging to least lagging (this is an ascending order) and then least leading to most leading if the system power factor is lagging (this is a descending order) using the sorting unit of Hauf in order to easily display or identify the nodes (Deaver teaches displaying power factors, see [0057]) with highest or lowest lagging or leading problems and correct the problem (see [0048] Deaver teaches that the nodes with highest or lowest VARs/power factor are selected to be corrected).
	As per claim 5, Deaver-Milosevic teaches the system of claim 3, while Deaver determines if the system power factor is lagging or leading based on the measured power factor at the substation (before or after the substation at points 102 or 108, see [0028]) and organizes/sorts the line circuits in a descending order of VARS (See [0048]) and also implicitly teaches that some nodes/points in the network would be lagging while others would be leading, Deaver does not explicitly teach wherein the controller is configured to order the nodes from most leading to least leading (this is ascending order. For instance, -.80, -.90, .-.95) and then least lagging to most lagging if the system power factor is leading (this is descending order. For instance, .95, .90, .80).
	However, Hauf, in an analogous art of power control, teaches a system and method comprising a unit/controller configured to order measured values in ascending or descending order (see [0074]).    
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention to include a unit/controller configured to order measured values in ascending and descending order as taught by Hauf in order to order/sort the sensor measurements to be selected (see [0135]).  One of ordinary skill in the art would be motivated to order the nodes from most leading to least leading (this is an ascending order) and then least lagging to most lagging (this is a descending order) using the sorting unit of Hauf in order to easily display or identify the nodes (Deaver teaches displaying power factors, see [0057]) with highest or lowest lagging or leading problems and correct the problem (see [0048] Deaver teaches that the nodes with highest or lowest VARs/power factor are selected to be corrected).
 	As per claim 17, this claim is the method claim corresponding to the system claim 4 and is rejected for the same reasons mutatis mutandis.
 	As per claim 18, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.
Claims 10-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deaver, SR (US 20110169461) in view of Milosevic et al (US 20130030579) as applied to claim 9 above, and further in view of Vukojevic et al (US 20130024032).
 	As per claim 10, Deaver-Milosevic teaches the system of claim 9, Deaver further teaches wherein the controller is configured to operate in at least a first and a second operating modes (see [0038] manual or automatic mode). 
	While Deaver teaches that priority is assigned to the VAR devices (11) based on the measurement position (see [0053] “give higher priority to the capacitor banks 116 that are the farthest away from the bus 105 along the MV power line circuits 106”)
 	Deaver does not explicitly teach the first operating mode is configured to prioritize the system power factor over a power factor determined from within a single node when determining whether or not to adjust the at least one VAR adjusting device within the single node.
 	However, Vukojevic, in an analogous art of power factor control teaches a system and method comprising a first operating mode is configured to give more weight to system-level measurements than local measurements (see [0071] “The algorithm for the power factor can be based on the following three cases/modes (user preference/weight/priority): pf per feeder; pf at low side 306 of substation transformer 300; and pf at high side 304 of substation transformer 302/system level measurements”) when determining whether or not to adjust the at least one VAR (see [0073] “We need to ensure that we address the situation where we would switch one capacitor in order to flatten the voltage and then, we would switch the same capacitor in order to improve the power factor”; also, see [0125]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver-Milosevic’s invention as taught above to include a first operating mode is configured to give more weight to system-level measurements than local measurements when determining whether or not to adjust the at least one VAR adjusting device as taught by Vukojevic in order to correct the power factor at the system level measurements location with preference (see [0125] “determining and controlling power factor on the feeder, power factor on the low side of the transformer, and power factor on the high side of the transformer.  In addition, the capacitor bank in the substation may also be used as a device for power factor correction, in addition to all capacitors in the field”). 
	As per claim 11, Deaver-Milosevic-Vukojevic teaches the system of claim 10, Deaver further teaches wherein the second operating mode is configured to prioritize a power factor determined from within a single node over the system power factor when determining whether or not to adjust the at least one VAR adjusting device within the single node (see [0053] “Switching-in-priority for each capacitor bank 116 may be set up by default to alternate among the MV power line circuits 106 coupled to the bus 105 and give higher priority to the capacitor banks 116 that are the farthest away from the bus 105 along the MV power line circuits 106”; Thus, more weight is given to local measurements that are farther away from the system level measurements (point 108); also, in an alternative interpretation, see [0048] “As discussed above, in other embodiments the VARs supplied to each power line conductor connected to the Bus may be sorted to select the power line conductor with the highest VARs (or lowest VARs) to determine the capacitor banks from which to generate the capacitor bank list”, thus, if the system power factor is determined to be at point 102 or first point 108, and a highest local measurement at 106c is determined, then the priority is given to local measurements 106c and the VAR devices are adjusted according to the priority local measurement ).
 	As per claim 23, this claim is the method claim corresponding to the system claim 10 and is rejected for the same reasons mutatis mutandis. 	

Claims 25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Deaver, SR (US 20110169461) in view of Milosevic et al (US 20130030579) as applied to claim 9 above, and further in view or Teichmann et al (US 20110144817).
 	As per claim 25, Deaver-Milosevic teaches the system of claim 9, while Deaver teaches wherein controller is configured to determine the operating mode between a target operating mode based on the determined power factor (Deaver teaches that that the power factor is controlled to be within a range or target mode, see [0031 “the power factor may be compared to a threshold/determining a target mode to determine whether the power factor is to be adjusted to improve power distribution efficiency), Deaver does not explicitly teach wherein controller is (see [0049] when the VARS or power factor of an MV line 106 measured at the point 108 (second node) is above or below a threshold, then, one or more capacitors 116 (first node) are adjusted. The last capacitor 116d (first node) is adjusted based on the measured point 108/supply point (second node) which is an area of influence/outside the node different than the near area of influence of the capacitor 116d).
	Teichmann, in an analogous art of power grid control. Teaches a system and method comprising wherein controller is configured to determine the operating mode between a plurality of lagging operating modes, and a plurality of leading operating modes (see [0031] “an initial electrical grid power factor tolerance range of grid 213 is a range of grid power factor values that extends from a +0.9 power factor (pf) to a -0.9 pf.  The positive sign "+" is indicative of a lagging power factor and the negative sign "-" is indicative of a leading power factor”, this range of values overlaps or is within the plurality of modes/ranges for lagging and leading ranges. For instance, .9 to any value less ha 1 are lagging values and any value -.9 to 1 are leading values).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s combination as taught above to include wherein controller (see [0035] “power factor tolerance range signals received by wind turbine farm controller 304 and/or wind turbine controllers 302 from wind turbine farm control input device 308”) is configured to determine the operating mode between a plurality of lagging operating modes, and a plurality of leading operating modes as taught by Teichmann in order to control a power generation device based on the current power factor value or mode (see [0013] “A further technical effect of the wind turbine farm electrical control system described herein includes narrowing voltage and/or power factor tolerance ranges and commensurately increasing electric power and current generation, while maintaining sufficient margins to power and current parameters to accommodate potential large voltage transients in the grid” [0035] “wind turbine power factor tolerance regulator 322 includes sufficient programming, including algorithms, to facilitate establishing electric power generation parameters based on electrical grid voltage and power factor tolerance range signals received by wind turbine farm controller 304”; also, see Fig. 3 which shows a table with defined power factors each correlated with controlling parameters of power generation for maintaining the power factors desired; also, see [0038] “Specifically, when the commanded power factor tolerance range is narrowed to .+-.0.95 pf and the commanded grid voltage tolerance range of  .+-.10% is maintained, the upper parameter for power generation is increased by 6% to 106% of nominal rated power generation”; also, see [0042] “[0042] In general, for every 1% narrowing of the commanded grid power factor tolerance range, an increase of approximately 1% of the upper parameter for power generation from each wind turbine generator 100 is attained”). one of ordinary skilled in the art before effective filing date of the claimed see Deaver [0031]).    
	As per claim 27, this claim is the method claim corresponding to the system claim 25 and is rejected for the same reasons mutatis mutandis.
 	As per claim 28, Deaver-Milosevic-Teichmann teaches the method of claim 27, Teichmann further teaches further comprising the step of determining the system mode of operation is emergency lag mode when the determined system power factor is lagging and is less than or equal to a predetermined emergency lagging power factor set point (see [0039] “while the commanded power factor tolerance range is maintained at +-.0.9 pf”, this instant invention defines the emergency lag mode/range is a range of ..86-.94 lagging, thus, the range of Teichmann overlaps with this range.)
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver-Milosevic-Teichmann invention to include comprising the step of determining the system mode of operation is emergency lag mode when the determined system power factor is lagging and is less than or equal to a predetermined emergency lagging power factor set point as taught by Teichmann in order to increase or decrease the power generation to adjust the power to reach or maintain a power factor in this (see Table 324 in Fig. 3 the power regulator controls the power adjuster to several values based on an emergency lag mode/range with a pf<.94). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s combination as taught above to include the power factor ranges of Teichmann and further use the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).    
As per claim 29, Deaver-Milosevic-Teichmann the method of claim 27, Teichmann further teaches further comprising the step of determining the system mode of operation is emergency lead mode when the determined system power factor is leading and is less than or equal to a predetermined emergency leading power factor set point (see [0031] “an initial electrical grid power factor tolerance range of grid 213 is a range of grid power factor values that extends from a +0.9 power factor (pf) to a -0.9 pf.  The positive sign "+" is indicative of a lagging power factor and the negative sign "-" is indicative of a leading power factor”; this instant invention defines the emergency lead mode/range M5 a range of -.86 to .-94 leading, thus, the range of Teichmann overlaps with this range).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver-Milosevic-Teichmann combination as taught above to include comprising the step of determining the system mode of operation is emergency lead mode when the determined system power factor is leading and is less than or equal to a (see Table 324 in Fig. 3 the power regulator controls the power adjuster to several values based on an emergency lag mode/range with a pf<.94). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention as taught above to include the power factor ranges of Teichmann and further use the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).    
	As per claim 30, Deaver-Milosevic-Teichmann teaches the method of claim 27, Teichmann further teaches further comprising the step of determining the system mode of operation is lag mode when the determined system power factor is lagging and is greater than the predetermined emergency lagging power factor set point and less than a predetermined lagging power factor set point (see [0031] “an initial electrical grid power factor tolerance range of grid 213 is a range of grid power factor values that extends from a +0.9 power factor (pf) to a -0.9 pf.  The positive sign "+" is indicative of a lagging power factor and the negative sign "-" is indicative of a leading power factor”; this instant invention defines the lag mode/range M2 as range of .94 to .98 lagging, thus, the range of Teichmann overlaps with this range; also, see Fig. 3 which shows a table with defined power factors each correlated with controlling parameters of power generation for maintaining the power factors desired; also, see [0038] “Specifically, when the commanded power factor tolerance range is narrowed to .+-.0.95 pf and the commanded grid voltage tolerance range of  .+-.10% is maintained, the upper parameter for power generation is increased by 6% to 106% of nominal rated power generation”; also, see [0042] “[0042] In general, for every 1% narrowing of the commanded grid power factor tolerance range, an increase of approximately 1% of the upper parameter for power generation from each wind turbine generator 100 is attained”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver-Milosevic-Teichmann invention to include comprising the step of determining the system mode of operation is lag mode when the determined system power factor is lagging and is greater than the predetermined emergency lagging power factor set point and less than a predetermined lagging power factor set point as taught by Teichmann in order to increase or decrease the power generation to adjust the power to reach or maintain a power factor in this range (see Table 324 in Fig. 3 the power regulator controls the power adjuster to several values based on an emergency lag mode/range with a pf<.94). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention as taught above to include the power factor ranges of Teichmann and further use the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).    
As per claim 31, Deaver-Milosevic-Teichmann teaches the method of claim 27, Teichmann further comprising the step of determining the system mode of operation is lead mode when the determined system power factor is leading and is greater than the predetermined emergency leading power factor set point and less than a predetermined leading power factor set point (see [0031] “an initial electrical grid power factor tolerance range of grid 213 is a range of grid power factor values that extends from a +0.9 power factor (pf) to a -0.9 pf.  The positive sign "+" is indicative of a lagging power factor and the negative sign "-" is indicative of a leading power factor”; this instant invention defines the lead mode/range M2 as range of -.94 to -.98 lagging, thus, the range of Teichmann includes this range; also, see Fig. 3 which shows a table with defined power factors each correlated with controlling parameters of power generation for maintaining the power factors desired; also, see [0038] “Specifically, when the commanded power factor tolerance range is narrowed to .+-.0.95 pf and the commanded grid voltage tolerance range of  .+-.10% is maintained, the upper parameter for power generation is increased by 6% to 106% of nominal rated power generation”; also, see [0042] “[0042] In general, for every 1% narrowing of the commanded grid power factor tolerance range, an increase of approximately 1% of the upper parameter for power generation from each wind turbine generator 100 is attained”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver-Milosevic-Teichmann combination as taught above to include the (see Table 324 in Fig. 3 the power regulator controls the power adjuster to several values based on an emergency lag mode/range with a pf<.94). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention as taught above to include the power factor ranges of Teichmann and further use the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).   
	As per claim 32, Deaver-Milosevic-Teichmann teaches the method of claim 27, Deaver further teaches further comprising the step of determining the system mode of operation is target mode when the determined system power factor is lagging and is greater than the predetermined leading power factor set point or leading and greater than a predetermined leading power factor set point (Deaver teaches that that the power factor is controlled to be within a range or target mode, see [0031 “the power factor may be compared to a threshold/determining a target mode to determine whether the power factor is to be adjusted to improve power distribution efficiency).

Indication of Allowable Subject Matter
	No prior art rejection has been given to claims 33-56. 
 	Claims 33-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), and Double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 
	As per claim 33, recites “the method of claim 28, further comprising determining the deficit to target mode, wherein the deficit to target mode is an emergency lag target close VARs”.
	As per claim 34,recites “the method of claim 29, further comprising determining the surplus to target mode, wherein the surplus to target mode is an emergency lead target open VARs”.
	As per claim 35, recites “the method of claim 30, further comprising
	determining the deficit to target mode, wherein the deficit to target mode is a lag target close VARs”.
	As per claim 36, recites “the method of claim 31, further comprising determining the surplus to target mode, wherein the surplus to target models a lead target open VARs”.
	As per claim 37, recites “the method of claim 32, further comprising determining a target mode close VARs if the determined system power factor is lagging and 
	The prior art of record alone or in combination does not explicitly teach or suggest determining a deficit to target mode, wherein the deficit to target mode is an emergency lag target close VARs (see 0084 eqn 1 and mode 1), determining the surplus to target mode, wherein the surplus to target mode is an emergency lead target open VARs (see 0103 Mode 5 eqn 7), determining the deficit to target mode, wherein the deficit to target mode is a lag target close VARs (see [0088] mode 2 and eqn 1), determining the surplus to target mode, wherein the surplus to target models a lead target open VARs (see 0100 mode 4 eqn 7), and determining a target mode close VARs if the determined system power factor is lagging and determining a target mode open VARs if the determined system power factor is leading (see 0091 mode 3 eqn 2)
as recited in claims 33-37 above. Each of the calculated values is not known in the art and the have been interpreted in light of the specification and cover the respective equation and its variables as clearly recited in equations 1, 2, 3, and 7. For instance, determining an emergency lag target close VARs is defined in equation 1. An emergency lead target open VARs is defined in equation 7. A lag target close VARs with respect to mode M2, id defined in equation 1. A lead target open VARs is defined in equation 7. Finally,  Determining a target mode close VARs if the determined system power factor is lagging and determining a target mode open VARs if the determined system power factor is leading are defined in equations 2 and 3 and which correspond to mode 3.
Claims 38-56 are dependent on claims 33-37 and they would be allowable for the same reason as their parent claims. If the Double patenting rejections and 112(b) are overcome. 
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Divan (US 10680438) teaches a system and method for correcting power factor at one or more nodes in an electrical system, determining if power factor is leading or lagging, and generating commands to inject power to adjust and regulate power factor at certain locations.  
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117